Citation Nr: 1110394	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-29 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic foot disability.

2.  Entitlement to service connection for a chronic foot disability.  

3.  Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), currently rated 10 percent disabling as of May 20, 2005, and 30 percent disabling since May 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for a chronic foot disability.  In a January 2006 rating decision, the RO determined that new and material evidence had been received to reopen the claim of entitlement to service connection for a chronic foot disability and denied the claim on the merits, and granted entitlement to service connection for PTSD, assigning a 10 percent disability rating, effective May 20, 2005.    

In a June 2009 rating decision, the RO assigned a 30 percent disability rating for PTSD, effective May 1, 2009.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned and such rating has not been assigned during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of entitlement to service connection for a chronic foot disability and entitlement to an initial increased rating for PTSD are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  In March 1996, the RO denied entitlement to service connection for a chronic foot disability.  The Veteran did not appeal that decision.

2.  Additional evidence received since the RO's March 1996 decision which denied entitlement to service connection for a chronic foot disability is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision relating to service connection for a chronic foot disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's March 1996 rating decision which denied entitlement to service connection for a chronic foot disability, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In light of the favorable decision as it relates to the finding that new and material evidence has been received to reopen the claim of service connection, no further discussion of VCAA is necessary with regard to whether VA complied with the notice and assistance provisions.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).  With regard to the merits of the chronic foot and PTSD issues, the matter of VCAA compliance will be addressed in a future merits decision after action is undertaken as directed in the remand section of this decision.  

New and material evidence

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of her appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to her.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen her claim was received in September 2004, and the regulation applicable to her appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a March 1996 rating decision, the RO denied entitlement to service connection for a chronic foot disability.  The RO determined that no chronic foot disability was shown.  The Veteran did not file a notice of disagreement, and thus the March 1996 rating decision is final.  38 U.S.C.A. § 7105(c).

In September 2004, the Veteran filed a claim to reopen.  In support of her claim, she submitted a July 2005 opinion from her family practice physician, Dr. Scott, that states that the Veteran's back (sciatica) and foot (bunions) problems are at least as likely related to service.  As the evidence of record now reflects that the Veteran has a disability of the feet and there is a positive etiological opinion of record, the Board finds that this new medical statement relates to unestablished facts necessary to substantiate the merits of the claim, specifically the presence of a disability and etiology of her disability.  Thus, the claim of service connection is reopened.  38 U.S.C.A. § 5108.  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a chronic foot disability is reopened.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section of this decision.


REMAND

At the Veteran's May 2009 VA examination, she reported that she receives treatment from a primary care specialist at Maxwell Air Force Base with regard to her bilateral foot pain and progressive foot deformation and that such physician has prescribed psychotropic medication.  The Veteran also reported that with regard to her PTSD she worked with a counselor at Maxwell Air Force Base on three occasions.  The Veteran's records from such facility have not been requested and must be associated with the claims folder.  

Additionally, in the May 2009 VA examination report, the Veteran stated that with regard to her mood state she had functioned "in denial" until she was finally forced to seek treatment in recent months.  It is not clear whether such treatment was obtained at Maxwell Air Force Base or with another medical provider.  The RO/AMC should contact the Veteran and request that she provide the full name, address, and dates of treatment with regard to all medical providers pertaining to her claimed chronic foot disability and PTSD.

As detailed, Dr. Scott has stated that the Veteran has bunions and that they are due to service.  However, such opinion does not contain a rationale nor an indication as to which records were reviewed.  In light of such diagnosis and opinion, the Veteran should be afforded a VA examination to assess the nature and etiology of her claimed chronic foot disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she identify all post-service medical providers, addresses, and dates of treatment, with regard to her claimed chronic foot condition and PTSD.

2.  The entirety of the Veteran's treatment records from Maxwell Air Force Base should be associated with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of her claimed chronic foot disability.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should identify all disabilities associated with the feet and opine as to whether any foot disability, to include bunions, at least as likely as not (a 50% or higher degree of probability) had its clinical onset during the Veteran's period of service or is related to such period of service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, the post- service medical evidence, and lay statements of the Veteran.

4.  Then, readjudicate the issues of entitlement to service connection for a chronic foot disability and entitlement to an initial increased rating for PTSD.  If either of the benefits sought on appeal are not granted in full, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655.  The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


